DETAILED ACTION
Examiner acknowledges receipt of the replies filed 10/29/2020 and 2/1//2021, in response to the restriction requirements mailed 8/27/2020 and 12/1/2020, respectively.
Claims 1-27 are pending. Claims 5-27 are withdrawn from further prosecution for the reasons set forth herein.
Claims 1-4 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-4) without traverse in the reply filed on 10/29/2020 is acknowledged.
Claims 5-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2020.
Applicant’s election of (S)-1-((12-((R)-2-ammonio-3-(1H-indol-3-yl)propanamido)dodecyl)amino)-3-(-1H-indol-3-yl)-1-oxopropan-2-aminium chloride as the representative species of bis(tryptophan) derivative in the reply filed on 10/29/2020 is acknowledged.  The election was made without traverse.
Claims 1-4 read on the elected species.

Claim interpretation 
Examiner notes that the claim term “bis(tryptophan0 derivative” is not expressly defined in the specification.  Claim 1 recites “said bis(tryptophan derivative) comprising an arenyl, alkyl, aralkyl, or unsaturated spacer, a charged ammonium moiety, and indole in a tryptophan residue. The chemical term “bis” relates to “twice” or 2 amino acids, e.g. a tryptophan dimer, Trp-Trp.  
Figure 1 indicates 11 compound structures (e.g., para. [0022]).  
Compounds 1-4 are meta-phenylenediamine (meta-Ph) derivatives. Compound 1 has glycine side arms while 2 and 3 are bis(tryptophan) derivatives. The stereochemistry of the side arms in 2 and 3 varies: 2=L,L and 3=D,D. The diamine was acylated with 3-(3-indolyl)propanoic acid (IPA, sold as 3-indolepropionic acid) to form 4. Compounds 5 and 6 are isomers of 2 but the arene is substituted ortho (5) or para (6). 
Compounds 7-11 are related to 2 but rather than using a meta-phenylenediamine as the spacer or connector chain, alkyl groups link the two L-tryptophans. The alkyl groups are propylene (7, C3), butylene (8, C4), hexylene (9, C6), and dodecylene (10, C12). Compound 11 comprises only a part of 2 and was intended to serve as a control. Note that chloride counter ions were used with all compounds except for the uncharged compound 4.

Specification at paras. [0045]-[0046]. 
	Given the broadest reasonable claim interpretation, the instant claims are drawn to an antimicrobial composition comprising a bis(tryptophan) derivative, said bis(tryptophan) derivative comprising (1) an arenyl, alkyl, aralkyl, or unsaturated spacer, (2) a charged ammonium moiety, and (3) indole in a tryptophan residue.  The composition is construed as comprising two tryptophan residue derivatives (requiring the presence of an indole from tryptophan) that are linked via a spacer [arenyl, alkyl, aralkyl, or unsaturated] and further contains a charged ammonium moiety. 
Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should be amended to recite “comprising i) an arenyl, an alkyl, an aralkyl, or an unsaturated spacer; ii)[[,]] a charged ammonium moiety;[[,]] and iii) an indole in a tryptophan residue” to more clearly identify the distinct components of the claimed bis(tryptophan) derivative.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends from claim 1.  Claim 1 recites and antimicrobial composition comprising a bis(tryptophan) derivative, said bis(tryptophan) derivative comprising an arenyl, alkyl, aralkyl, or unsaturated spacer, a charged ammonium moiety, and indole in a tryptophan residue.
Dependent claim 3 recites wherein either of the two amino acid residues in said bis(tryptophan) derivative is selected from the group consisting of tryptophan, arginine, lysine and proline residues.  
Examiner notes that the claim term “bis(tryptophan) derivative” is not expressly defined in the specification. However, the chemical term “bis” relates to “twice” or a dipeptide, e.g. a tryptophan dimer.  Examiner expressly notes that given the broadest 
Per claim 1, the bis(tryptophan) derivative requires an indole in a tryptophan residue.  Arginine, lysine, and proline residues do not comprise an indole, only tryptophan comprises an indole.  
Accordingly, claim 3 is deemed to be broader in scope than claim 1.Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Closest prior art
The closest prior art to the instant claims is: 
Green et al. (U.S. 2003/0198617) teach dipeptides comprising tryptophan. Specifically, the pharmaceutical compositions of the present invention comprise a therapeutically effective amount of a dipeptide having the formula X-Tryptophan or a pharmaceutically acceptable salt thereof, wherein X is any naturally-occurring amino acid; and a pharmaceutically acceptable carrier. Generally, X will be glutamine, leucine, or isoleucine (para. [0014]).  The active peptides of the pharmaceutical preparations according to the present invention may be used as free peptides or in the form of a water soluble pharmaceutically acceptable salt, such as a sodium, potassium, ammonium or zinc salt (para. [0030]).  The compositions may be used to treat bacterial infections (e.g., claims 1-4; para. [0011]).  The reference does not teach or suggest any 

Mondal et al. (Tetrahedron letters 51: 6111-6115 (2010)) teach synthetic ditryptophan conjugates that rescues bacteria from mercury toxicity through complexation (abstract).  Specific structures include

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  See figure 1.  In control experiments, bacterial cell culture was exposed to a pre-formed complex of 3 with Hg(II) ions and the viability of the cell culture was monitored for 25 h. It was found that the complex had no effect on cell viability and it was identical to what was observed for the culture alone or in the presence of 3 alone. It could be deduced from the experiments that Hg(II) did not leach into the solution from the complex over an extended period of time, which reflects favorably on the stability of this complex, and moreover points to the fact that 3 alone is benign toward the growth of bacterial cell culture (Fig. 7) (p. 6114).   Thus, the structures were not deemed to be antibacterial compounds.  Examiner further notes that the ditryptophan conjugates are distinguishable from the claimed 

Mayeno et al. (Science 250 (vol. 4988):1707-1708 (1990)) teach the di-tryptophan 1,1'-ethylidenebis(tryptophan) which has the following structure: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.    The two tryptophan residues are linked via an ethyl group.  However, the compound does not contain a charged ammonium moiety, as required by the instant claims.

Purushotham et al. (Journal of computational chemistry 35: 595-610 (2014)) teach the first principles investigation of tryptophan (W) and its ionized counterparts cations (WC), anions (WA), and zwitterion (WZ) has been carried out. A comprehensive and systematic study of tryptophan dimer (WD) conformations resulted in about 62 distinct minima on the potential energy surface (abstract). Tryptophan dimers (Trp-Trp, W-W) that were analyzed included ammonium zwitterions (p. 600).  
The reference does not teach or suggest any reason for a skilled artisan to modify dipeptides to include a linker/spacer between the two amino acids, instead of the amide bond.

Examiner comment
	The subject matter of claims 1 and 4 appears to be free of the prior art.  Please refer to the claim interpretation and closest prior art set forth above.
	Examiner notes that claim 1 is objected as set forth above.	
Claim 4 is objected to as being dependent upon an objected base claim.  

Conclusion
No claims are allowed.  Claims 2 and 3 are rejected.  Claims 1 and 4 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654